PER CURIAM.
We affirm the imposition of the minimum mandatory sentence as to count I of the conviction obtained against Arthur Kelly McComb. The sentence imposed for count IV, carrying a concealed firearm, *777improperly reflects a minimum mandatory sentence. In fact, the trial court orally pronounced that the minimum mandatory term was imposed as to count III, felon in possession. In order to avoid confusion, this should be corrected on remand.
Affirmed with instructions.
GREEN, SALCINES, and KELLY, JJ., Concur.